Case 21-14282-SMG Doc 48 _ Filed 09/10/21 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
[m=] THIRD Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Efrain Navarrete JOINT DEBTOR: CASE NO.: 21-14282-SMG
SS#: xxx-xx- 2645 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (] Included [lm] Not included
out in Section III

 

 

 

 

Nonstandard provisions, set out in Section IX [m] Included [| Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $958.46 formonths 1 to 3;
2. $1,508.38 formonths 4 to 25 ;
3. $1,528.26 for months 26 to 60 _;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE- [|] PROBONO
Total Fees: $6,650.00 Total Paid: $1,190.00 Balance Due: $5,460.00
Payable $91.00 /month (Months 1 to 60 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
Fee Application: $6,650.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

Ill. | TREATMENT OF SECURED CLAIMS [ii] NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]_ _[[] NONE

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [Bt] NONE
B. INTERNAL REVENUE SERVICE: [Bj] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [-] NONE __[_] CURRENT AND PAID OUTSIDE

 

LF-31 (rev. 06/04/21) Page 1 of 3

 
Case 21-14282-SMG Doc 48_ Filed 09/10/21 Page 2 of 3
Debtor(s): Efrain Navarrete Case number: 21-14282-SMG

 

 

 

1. Name of Creditor: Nubia Lopez Navarrete (CHILD SUPPORT)

 

Payment Address: POB 826822, Pembroke Pines, FL 33082

 

Total Due: $919.84
Payable $15.33 /month (Months 1 to 60)
Regular Payemnt (if applicable) $499.92 /month(Months 4 to 25 )

 

2. Name of Creditor: Nubia Lopez Navarrete (ALIMONY)

 

Payment Address: POB 826822, Pembroke Pines, FL 33082

 

Total Due: $15,525.00
Payable $65.00 _/month(Months 1 to 25)

Payable $397.14 _/month (Months 26 to 60 )
Regular Payemnt (if applicable) $700.00 _/month (Months 1 to 60)

 

 

VI.
Vil.

VIII.

D. OTHER: [B®] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS [-] NONE
A. Pay $185.86 /month (Months 26 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [li] NONE
STUDENT LOAN PROGRAM [8] NONE
EXECUTORY CONTRACTS AND UNEXPIRED LEASES [Bi] NONE
INCOME TAX RETURNS AND REFUNDS: [] NONE

[m| Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

NON-STANDARD PLAN PROVISIONS [_] NONE

[m™] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Debtor paid the first three months of post-petition CHILD SUPPORT directly to payee, and thus CHILD SUPPORT payments of
$499.92 begin on month 4 of 1AP under the first line of "Regular Payment" of item IV. C. 1. Per Support Order, Child Support
ends on May 15, 2023 which is month 25 of the plan. Thus the total regular payments of $499.92 end on month 25 of the plan.
The Child Support arrears of $919.84 was also included in the past-due arrears payments. These payments are detailed in
"Regular Payments" of item IV. C. 1.

Debtor is paying $700.00 per month for ALIMONY regular payments which continue past the end of the life of the plan. These
payments are detailed in "Regular Payments" of item IV. C. 2.

[_] Mortgage Modification Mediation

 

LF-31 (rev. 06/04/21) Page 2 of 3

 
Case 21-14282-SMG Doc 48_ Filed 09/10/21 Page 3 of 3
Debtor(s): Efrain Navarrete Case number: 21-14282-SMG

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Efrain Navarrete Date Date
/s/Robert Sanchez, Esq September 9, 2021
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 06/04/21) Page 3 of 3
